Case 1:20-cv-00817-LMB-TCB Document 12 Filed 12/17/20 Page 1 of 1 PageID# 173
                                                                                                1


                             IN THE UNITED STATES DISTRICT COURT
                                 FOR THE EASTERN DISTRICT OF
                                           VIRGINIA
                                       Alexandria Division

 XXXXXX by and through her Parents,                          :
 JEFFREY AND SHARON SMITH,                                   :
                                                             :
                         Plaintiffs,                         :
                                                             :
 v.                                                          : Case No. 1:20-cv-00817 (LMB/TCB)
                                                             :
 ARLINGTON COUNTY SCHOOL BOARD                               :
                                                             :
                                                             :
                         Defendant.                          :
                                                             :


                                               ORDER

         This matter is before the Court on the Plaintiff XXXXXX's Unopposed Motion to Change

the Name of the Defendant the School Board for the City of Arlington. (Dkt. 11.) Upon

consideration of the facts and arguments presented, it is hereby

         ORDERED that the Motion (Dkt. 11) is GRANTED. The caption in this action is

reformed to match the caption on this order.

         ENTERED this 17th day of December, 2020.



                                                                                 /s/
                                                   ____________________________________
                                                   THERESA CARROLL BUCHANAN
                                                   UNITED STATES MAGISTRATE JUDGE

      Alexandria, Virginia
